Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 8/2/2022.  Claims 2 and 4 have been canceled.  Claims 1, 5, 6, and 8 have been amended.  

Response to Arguments
Applicant’s arguments are persuasive with regard to Yoshie et al. (US 2016/0152870).  Applicant's remaining arguments have been fully considered but they are not persuasive.  Applicant argue the properties claimed need not necessarily be expected because the PSA is Amano et al. (US 2014/0342152) includes an ionic compound while the instant invention does not.  Firstly, there is no indication in Amano et al. or the instant specification that an ionic compound such as described therein would degrade hardness.  In fact, all available evidence suggests that it would not and that the presence of alkyl methacrylates imparts hardness (See Amaro et al., page 3, paragraph [0045]; and instant USPgPub 2020/0180268, page 7, paragraph [0072], also indicating alkyl methacrylates can control hardness), and may be present in similar ranges.  The instant specification also indicates the increase of crosslinking agent may also lead to large hardness increases (See instant PgPub, page 19, Table 1, Ex. 3 and 4, indicating the increase in hardness merely from 2 parts to 6 parts crosslinking agent), and again the ranges in Amaro et al. are comparable and suggest at least hardness such as claimed.  
Further, the ionic compound in Amaro et al. is nothing more than an agent for reducing static, i.e. is an anti-static agent (See page 8, paragraph [0092]), which presumably would have had little if any effect on mechanical properties of the polymer such as hardness.  It is noted the instant specification also teaches the use of anti-static agents, with no apparent indication they destroy the mechanical properties of the resin (See instant PgPub, page 13, paragraph [0132]). Thus, all available evidence indicates the mechanical properties of the PSA in Amaro et al. would have essentially been identical to that claimed, or at least the hardness as claimed would have been within the scope of the teachings of Amaro et al. and thus rendered obvious thereby.  It is noted case law has well established that when the Examiner cannot concretely ascertain the properties possessed by the prior art but has a reasonable basis for shifting the burden given that it is reasonable to presume that the prior art would possess properties which would either anticipate or render obvious those as claimed.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975); In re Best 562 F.2d 1252, 1255 (CCPA 1977); In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).  Applicant has offered no evidence that the ionic anti-static agents such as are taught in Amaro et al. would degrade hardness such that they do not meet the properties as claimed.  Thus, Applicant has not overcome the previous prima facie case of obviousness. 
Applicant further argues the adhesive in Michel (WO 2016/139318) is substantially free of acrylic and thus would teach away form acrylics.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The teaching of Michel are merely utilized to demonstrate the peelable protective coatings using PSA on glass, such as in Amaro et al., are known to be applied to low-e large glass plates, thus providing motivation to use known peelable protective PSA coatings known to be used on glass on such low-e glass.  
Although Michel (WO 2016/139318) teaches the specific adhesives therein do not have acrylics and performs well, nothing in Michel indicates that acrylics are unsuitable or undesirable specifically for low-e coated glass, though they are suitable for other glass.  It is noted "[a] reference does not teach away…if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed." In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Thus, although the adhesive of Michel may provide a special advantage, there is no indication the PSA is limited only to that in Michel or that acrylic adhesives in general suitable for glass are likely to be unsuitable for low-e glass.  All indications peelable protective PSA films are advantageous when applied on low-e glass, and there is no available evidence to suggest the peelable protective films of Amaro et al. would have been unsuitable for such a purpose.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amono et al. (US 2014/0342152) in view of Michel (WO 2016/139318).
Regarding Claims 1-3, 7 and 8, Amano et al. teaches a protective sheet comprising PSA layer and a plastic film substrate that is peelably attached to an article to prevent scratching to the article during processing and then removed by peeling following said processing (See page 1, paragraphs [0002]-[0004]).  Amano et al. teaches the PSA is formed from an acrylic emulsion polymer made from 70-99% by weight alkyl (meth)acrylates and 0.5-10% by weight carboxyl group containing monomers, wherein the use of alkyl methacrylates is specifically taught to control hardness and control removability (See page 3, paragraphs [0045]).  
Examiner notes the preferred PSA taught in Amano et al. is close to being identical to Example 3 in the instant specification, wherein instant Example 3 teaches 92 parts 2-ethylhexyl acrylate (2EHA), 4 parts methyl methacylate (MMA), 4 parts acrylic acid, and 3 parts emulsifier) in an aqueous emulsion, and crosslinked with 2 parts epoxy crosslinking agent produces the claimed characteristics in a PSA (See instant PgPub2020/0180268, page 18, paragraphs [0176]-[0178], and page 19, Table 1).  Amano et al. teaches as the most preferred alkyl(meth)acrylate is 2EHA present at 87-96% by weight, exactly as in Example 3 (See Amano et al. page 4, paragraphs [0046] and [0049]).  Amano et al. further teaches acrylic acid is the preferred carboxyl-containing group monomer and is preferably at 2-4% by weight, the same as in Example 3 (See page 4, paragraphs [0050]-[0051]), and Amano et al. uses these same monomers, and also the exact same emulsifier (AQUALON HS-1025, 3 parts) and epoxy cross-linking agent (TETRAD-C, 2 parts), in the exact same amount in their examples as in Example 3 (See Amano et al., pages 16-17, paragraph [0168]-[0170]).  Further, Amano et al. teaches MMA may be added to the initial monomer mixture in an amount up to 5% by weight in order to reduce defects, again overlapping the range in Example 3 (See Amaro et al., page 4, paragraph [0052]), and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate up to 5% MMA in the aqueous emulsion because doing so would have predictably reduced defects of the PSA.  
Thus, the preferred embodiment of the PSA in Amano et al., or a least an obvious common variation thereof, is essentially the exact emulsion, acrylic polymer, and crosslinking agent that produces the PSA in the protective adhesive sheet as claimed, and they also produce it for the same purpose, as a peelable PSA for a protective sheet, such as for glass (See page 16, paragraph [0165]).  Such an adhesive would have been expected to have the same properties, including surface hardness and peel strength, such as is claimed.  It is also noted there is a molar range taught for the crosslinking agent Amaro et al., and more than 2 parts clearly would have been within the scope of invention (See page 8, paragraph [0086], teaching the molar range and indicating it could be up 1.3 epoxy/carboxyl, which indicates both higher ratio and higher amounts epoxy crosslinking agent when there is more acrylic acid).  The instant specification indicates small additions in crosslinking agent to a system such as in Amaro et al. drastically increase the hardness from around 0.4 MPa to almost 0.95 MPa (See instant PgPub, page 19, Table 1, Ex. 3 and 4, indicating the increase in hardness merely from 2 parts to 6 parts crosslinking agent).  Thus, all evidence suggests the PSA of Amaro et al. has, or could have had, all the characteristics as claimed.
As stated, Amano et al., teaches the PSA disclosed therein is designed to be used as a peelable protective sheet for material including glass.  It would have been apparent such a PSA as disclosed therein could have been utilized as the adhesive for a protective layer for any glass materials requiring the temporary attachment of a peelable protective sheet.  It is known that panel glass, such as for windows etc., which use low-emissivity coatings and may be 3 m or greater in width, may require temporary a protective sheet attached over the entire surface applied for certain processing steps, and then removed thereafter (See, for example, Michel et al., page 6, lines 6-18 and page 7, lines 8-22).  It would have been obvious to a person having ordinary skill in the art at the time of invention that the PSA of Amano et al. could have been utilize to temporarily adhere the protective sheet to the low-e glass panel in Michel et al. because said PSA is known to be ideal, or at least suitable, for adhering to glass and related substrate for processing while remaining easily peelable, the exact traits required for the glass panel in Michel et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746